DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zur et al. (US 20170156885 A1) (hereon referred to as Zur) in view of Loebl.
Zur teaches a spinal interbody implant (see Figs. 1-3) comprising: 
a shaft (18a and 18b) extending along and rotatable about a central axis, the shaft including a first threaded region (18a) (See Fig. 4A);
a first link (consisting of 22a, 14a, and 26a), a first end of the first link being rotatable about a first point relative to the central axis such that it directly engages the first threaded region (see Figs. 4A-4C, noting that 26a directly engages the threaded portion); and 
a plurality of endplates (28 and the bottom surface of 36), wherein the endplates among the plurality of endplates are movable between a closed position (see Fig. 2A) of the implant and an open position (see Fig. 2C) of the implant, and wherein the endplates are further from the central axis (aligned with shaft 18a and 18b) and each other when in the open position than when in the closed position (claim 1),
wherein the first link (consisting of 22a, 14a, and 26a) includes a second end connected to one endplate among the plurality of endplates (via pin 30) (claim 2),
wherein the shaft includes a second threaded region (18b) located at a different position along the central axis than the first threaded region; and 
wherein the implant includes a second link (consisting of 22b, 14b, and 26b) having a first end being rotatable about a second point relative to the central axis such that it engages the second threaded region and such that the second link may rotate about the second point (see Fig. 2A) (claim 3),
wherein the first link (consisting of 22a, 14a, and 26a) includes a second end connected to one endplate among the plurality of endplates (connected to endplate 34 via pin 36) (claim 4),
wherein the closed position the first link and the second link each extend in generally the same direction relative to the central axis (both are facing down towards the central axis of the shaft) (claim 5),
wherein the links extend proximally away from their first ends in the closed position (see that both links extend away from first ends in Fig. 2A) (claim 6),
comprising a shuttle (12), wherein the shaft is nontranslatably retained within a cavity of the shuttle, and wherein the first end of the first link is fixed to the shuttle (via pin 16a) (claim 8), 
wherein the plurality of endplates (28 and bottom of 36) contact the shuttle (12) when in the closed position (see Fig. 2A) and are spaced apart from the shuttle when in the open position (see Fig. 2C) (claim 9),
wherein the endplates are located at a different location along the central axis in the open position than in the closed position (when fully open, see Fig. 2C) (claim 10),
wherein the first link (consisting of 22a, 14a, and 26a) includes a second end connected to one of the endplates (via pin 30, see Fig. 2B) (claim 11),
wherein the endplates are equally spaced around the central axis in both the open position and the closed position (when partially open, see labelled diagram of Fig. 2B below) (claim 12),

    PNG
    media_image1.png
    376
    926
    media_image1.png
    Greyscale

wherein the endplates meet in the closed position to form a rounded nose at a distal end of the implant (see Fig. 1A, noting that the end of the implant is substantially rounded and will collapse into a uniform nose when the device is closed) (claim 13),
wherein the endplates meet in the closed position to firm a generally enclosed capsule shape from a distal tip of the nose to the proximal ends of the endplates (see Fig. 1A, noting that the device is substantially capsule-shaped and will collapse into a uniform shape when the device is closed) (claim 14),
Zur furthermore teaches a spinal interbody implant comprising: 
a shuttle (12) extending along a central axis; 
a plurality of endplates (28 and the bottom surface of 36) spaced circumferentially around the central axis (formed by shaft 18a and 18b) and the shuttle (12); 
a first plurality of links (consisting of 14a, both 22a and 26a) each being connected to the shuttle at a fixed location relative to the central axis and being connected at a second end to one of the endplates (connected to endplate 28 with pin 30); and 
a shaft (18a and 18b) disposed within the shuttle (12) and along the central axis and including a first threaded region (18a) in direct geared engagement (via 26a) with the first ends of the first plurality of links,
wherein the first plurality of links are drivable by rotation of the shaft to transition the implant from a closed position (see Fig. 2A) to an open position (see Fig. 2C) by causing the endplates among the plurality of the endplates to move away from the central axis, wherein the first plurality of links extend at a greater angle relative to the central axis in the open position than in the closed position (see Figs. 1-3) (claim 15),
wherein the endplates extend at the same angle relative to the central axis when in the open position as when in the closed position (see Figs. 1A-3) (claim 16),
comprising: a second plurality of links (consisting of 14b, both 22b, and 26b), each link of the second plurality of links being connected at a geared first end to the shuttle (12) at a fixed location relative to the central axis and connected at a second end to one of the endplates (connected to endplate 28 via pin 30); wherein: 
the shaft (18a and 18b) includes a second threaded region (18b) in geared engagement with the first ends of the second plurality of links (via 26b); and 
each of the endplates (28 and bottom of 36) is connected to a second end of at least one link of the first plurality of links and at least one link of the second plurality of links (claim 17),
wherein the second ends of the first plurality of links are farther from the second ends of the second plurality of links in the open position than in the closed position (see that the links may slide within the slots 32 of the top endplate 28) (claim 18), 
wherein the endplates include elongate tracks (32) and the second ends of the first plurality of links are translatably connected to the endplates within the tracks (see Figs. 2A-2C) (claim 19),
Finally, Zur also teaches a method of treating a spinal injury, the method comprising: 
inserting an implant between two vertebrae (see Para. [0047]), the implant including: 
a shaft (18a and 18b) extending along a central axis, the shaft including a first threaded region (18a); 
a first link (consisting of 14a, 22a, and 26a) having a first end, the first end of the first link being rotatable about a first point relative to the central axis (rotatable on link 26a, see Fig. 1C) such that the first link engages the first threaded region (via 26a, see Fig. 2A); and 
a plurality of endplates (28 and bottom of 36); and 
causing endplates among the plurality of endplates to translate away from the central axis and each other by rotating the first link about the first point by driving the shaft (see that both endplates move away from the central axis and shuttle 12 in Fig. 2C) (claim 20), 
however fails to teach the links having gear teeth (claims 1, 3, 15, and 20), wherein the links extend perpendicularly relative to the central axis in the open position (claim 7).
Loebl teaches a spinal interbody implant (see Figs. 1A-3B) comprising: a shaft (22) extending along and rotatable about a central axis, the shaft including a first threaded region (18b); a first link (14b) having a first end with first gear teeth (20b), the first end of the first link being rotatable about a first point relative to the central axis such that the first gear teeth directly engage the first threaded region (see Fig. 2B); and a plurality of endplates (10 and 34), and wherein the links are perpendicular when in open position (see Col. 7, ll. 4-17).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of the links of Zur (consisting of 22a and 26a, 22b and 26b) to have geared teeth as taught by Loebl (claims 1, 3, 15, and 20), such that the gear teeth would directly connect to the threaded shaft rather than the threads of link portion 26a and 26b, as this would decrease the total number of parts required for the assembly of the device, reducing the risk of connection problems between parts, and furthermore to modify the links such that they extend to be perpendicular (claim 7) as taught by Loebl, as a 90 degree angle would result in less angular force on the links and a more stable configuration. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773